Exhibit English Translation of Employment Agreement Due to work need, China Valves Technology, Inc. (hereinafter referred to as “Party A” or “Company”), intends to employ Jing Chen (hereinafter referred to as “Party B”) to be employee of Party A in accordance with the State’s relevant laws, regulations and rules on labor issues.Based on the principles of equality, volunteer, and consultation, both Parties enter into this Agreement to establish employment relations and specify both Parties’ rightsand obligations for mutual abidance. 1.Term This Agreement starts on September 19, 2008.Unless one party terminates the Agreement pursuant to the terms of this section, the term of the Agreement is two years. If no party gives a thirty-day notice prior to the termination of the Agreement, the Agreement will be automatically extended for one more year.
